


109 HR 6160 : More Border Patrol Agents Now Act of

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 6160
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To recruit and retain Border Patrol
		  agents.
	
	
		1.Short titleThis Act may be cited as the
			 More Border Patrol Agents Now Act of
			 2006.
		2.Border Patrol
			 agent enhancement
			(a)PlanIn
			 order to address the recruitment and retention challenges faced by the United
			 States Border Patrol, the Secretary of Homeland Security shall, not later than
			 six months after the date of the enactment of this Act, submit to the Committee
			 on Homeland Security and the Committee on Government Reform of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate a plan to determine how the Border Patrol can better recruit and
			 retain Border Patrol agents with the appropriate skills and training to
			 effectively carry out its mission and responsibilities.
			(b)ContentsThe
			 plan shall include, at a minimum, the following components:
				(1)A
			 strategy for the utilization of the recruitment authority provided in
			 subsection (a) of section 9702 of title 5, United
			 States Code (as added by section 3), as well as any other strategies the
			 Secretary determines to be important in recruiting well-qualified Border Patrol
			 agents.
				(2)A strategy for the utilization of the
			 retention authority provided in subsection (b) of
			 section
			 9702 of title 5, United States Code (as added by section 3), as
			 well as any other strategies the Secretary determines to be important in
			 retaining well-qualified Border Patrol agents.
				(3)An assessment of
			 the impact that current pay levels for Border Patrol agents has on the
			 Department’s ability to recruit and retain Border Patrol agents, especially in
			 high cost-of-living areas.
				(4)An assessment of whether increased
			 opportunities for Border Patrol agents to transfer between duty stations would
			 improve employee morale and enhance the Department's ability to recruit and
			 retain well-qualified Border Patrol agents.
				3.Recruitment and
			 retention bonuses for Border Patrol agent enhancement
			(a)In
			 generalChapter 97 of title 5, United
			 States Code, is amended by adding at the end the following new section:
				
					9702.Border Patrol
				agent enhancement
						(a)Recruitment
				bonuses for Border Patrol agents
							(1)In
				generalIn order to carry out
				the plan described in section 2(a) of the More Border Patrol Agents Now Act of
				2006, the Secretary of Homeland Security may pay a bonus to an individual to
				recruit a sufficient number of Border Patrol agents.
							(2)Bonus
				amount
								(A)In
				generalThe amount of a bonus under this subsection shall be
				determined by the Secretary, but may not exceed 25 percent of the annual rate
				of basic pay of the position involved as of the beginning of the period of
				service referred to in paragraph (3)(A).
								(B)Lump-sumA
				bonus under this subsection shall be paid in the form of a lump-sum payment and
				shall not be considered to be part of basic pay.
								(3)Service
				agreementsPayment of a bonus under this section shall be
				contingent upon the individual entering into a written service agreement with
				the United States Border Patrol. The agreement shall include—
								(A)the period of
				service the individual shall be required to complete in return for the bonus;
				and
								(B)the conditions
				under which the agreement may be terminated before the agreed-upon service
				period has been completed, and the effect of such termination.
								(4)Limitation on
				eligibilityA bonus under this section may not be paid to recruit
				an individual for—
								(A)a position to
				which an individual is appointed by the President, by and with the advice and
				consent of the Senate;
								(B)a position in the
				Senior Executive Service as a noncareer appointee (as defined in section
				3132(a)); or
								(C)a position which
				has been excepted from the competitive service by reason of its confidential,
				policy-determining, policy-making, or policy-advocating character.
								(5)TerminationThe
				authority to pay bonuses under this subsection shall terminate five years after
				the date of the enactment of this section.
							(b)Retention bonuses
				for Border Patrol agents
							(1)In
				generalIn order to carry out
				the plan described in section 2(a) of the More Border Patrol Agents Now Act of
				2006, the Secretary of Homeland Security may pay a retention bonus to a Border
				Patrol agent.
							(2)Service
				agreementPayment of a bonus under this subsection is contingent
				upon the employee entering into a written service agreement with the United
				States Border Patrol to complete a period of service with the Border Patrol.
				Such agreement shall include—
								(A)the period of service the employee shall be
				required to complete in return for the bonus; and
								(B)the conditions
				under which the agreement may be terminated before the agreed-upon service
				period has been completed, and the effect of such termination.
								(3)Bonus
				amount
								(A)In
				generalThe amount of a bonus
				under this subsection shall be determined by the Secretary, but may not exceed
				25 percent of the annual rate of basic pay of the position involved as of the
				beginning of the period of service referred to in paragraph (2)(A).
								(B)Lump-sumA
				bonus under this subsection shall be paid in the form of a lump-sum payment and
				shall not be considered to be part of basic pay.
								(4)LimitationA
				bonus under this subsection may not be based on any period of service which is
				the basis for a recruitment bonus under subsection (a).
							(5)Termination of
				authorityThe authority to grant bonuses under this subsection
				shall expire five years after the date of the enactment of this section.
							(c)Waiver authority
				relating to reemployed annuitants
							(1)In
				generalIn order to help address the challenges faced by the
				United States Border Patrol, the Secretary of Homeland Security may appoint
				annuitants to positions within the United States Border Patrol in accordance
				with succeeding provisions of this subsection.
							(2)Exclusion from
				offsetAn annuitant serving in a position within the United
				States Border Patrol pursuant to an appointment made under paragraph
				(1)—
								(A)shall not be
				subject to the provisions of section 8344 or 8468, as the case may be;
				and
								(B)shall not, for purposes of subchapter III
				of chapter 83 or chapter 84, be considered an employee.
								(3)Limitations
								(A)AppointmentsThe
				authority to make any appointments under paragraph (1) shall terminate five
				years after the date of the enactment of this subsection.
								(B)ExclusionThe
				provisions of paragraph (2) shall not, in the case of any annuitant appointed
				under paragraph (1), remain in effect—
									(i)with respect to
				more than five years of service (in the aggregate); nor
									(ii)with respect to
				any service performed after the end of the ten-year period beginning on the
				date of the enactment of this subsection.
									(4)No
				displacementNo appointment
				under this subsection may be made if such appointment would result in the
				displacement of any Border Patrol employee.
							(5)DefinitionFor
				purposes of this subsection, the term annuitant has the meaning
				given such term by section 8331 or 8401, as the case may
				be.
							.
			(b)Conforming
			 amendmentThe table of contents for
			 chapter
			 97 of title 5, United States Code, is amended by adding at the
			 end the following:
				
					
						9702. Border Patrol agent enhancement.
				
					
					.
			
	
		
			Passed the House of
			 Representatives September 26, 2006.
			Karen L. Haas,
			Clerk.
		
	
